IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Craig Moss,                               :
                           Petitioner     :
                                          :
               v.                         :         No. 1084 C.D. 2019
                                          :
Pennsylvania Board                        :
of Probation and Parole,                  :
                           Respondent     :

                                        ORDER

               NOW, June 15, 2020, upon consideration of Petitioner’s

application for reargument, the application is denied.